Exhibit 99.1 News Release For Immediate Release http://www.ball.com Investor Contact: Ann T. Scott 303-460-3537, ascott@ball.com Media Contact: Scott McCarty 303-460-2103, smccarty@ball.com Ball Corporation Announces Second Quarter Results BROOMFIELD, Colo., July26, 2007—Ball Corporation [NYSE:BLL] today announced second quarter earnings of $105.9 million, or $1.03 per diluted share, on sales of $2.03 billion, compared to $129.8 million, or $1.23 per diluted share, in 2006 when second quarter results included a $45.2 million after-tax gain, or 43 cents per diluted share, for property insurance recovery from a fire in a manufacturing facility in Germany. For the first six months of 2007, Ball’s earnings were $187.1 million, or $1.81 per diluted share, on sales of $3.73 billion. First half 2006 results, which included the property insurance gain, were earnings of $174.2 million, or $1.66 per diluted share, on sales of $3.21 billion. During the fourth quarter of 2006, Ball changed its method of inventory accounting for certain inventories from the last-in, first-out (LIFO) method to the first-in, first-out (FIFO) method. Results for 2006 have been adjusted to reflect the accounting change. “Operating earnings for both the second quarter and the first half were up compared to a year ago,” said R. David Hoover, chairman, president and chief executive officer. “Operating earnings in all business segments except plastic packaging, Americas, were ahead of last year through the first six months.” Metal Beverage Packaging, Americas Earnings for the quarter in the metal beverage packaging, Americas, segment were $82.6 million on sales of $816.7 million. In 2006, second quarter earnings in the segment were $67 million on sales of $740.6 million. For the first six months, earnings in 2007 were $176.4 million on sales of $1.45 billion, compared to $120.5 million on sales of $1.33 billion in the first half of 2006. “Sales volumes in the quarter and for the first six months were down slightly from 2006 levels, but earnings were up as we are realizing the benefits of our cost reduction efforts and the capital project to improve our end-making capabilities,” Hoover said. - more - Ball Corporation 10 Longs Peak Drive · P.O. Box 5000 · Broomfield, CO 80021 Ball Corporation – 2 Metal Beverage Packaging, Europe/Asia Second quarter earnings in the metal beverage packaging, Europe/Asia, segment were $92.6 million on sales of $539.3 million, compared to $141.6 million, including the $74.1 million pre-tax property insurance gain, on sales of $433.8 million a year ago. For the first six months, earnings were $137.5 million on sales of $924.3 million, compared to $169.7 million, including the insurance gain, on sales of $734.7 million in the first half of 2006. “Sales volumes in the metal beverage packaging, Europe/Asia, segment were up more than nine percent over 2006 levels for the quarter and the first half of 2007,”
